DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 2 September 2022, regarding the Analog Devices Global Unlimited Company application.

Claims 1-3, 6, 10, 11, 13, 15-18, 20, 22, 24, 25, 27-30, and 33-36 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2022, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 10, 11, 13, 15-18, 20, 22, 24, 25, 27-29, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of independent claims 1 and 16 have been amended to recite, inter alia, “a cover” in relation to the reference electrode.  However, the instant disclosure does not teach nor suggest a cover in relation to the reference electrode, as thus constitutes new matter.  Each of claims 3, 6, 10, 11, 13, 15, 17, 18, 20, 22, 24, 25, 27-29, 35 and 36 ultimately depend from either of rejected claims 1 or 16, and are therefore rejected for the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7, 10, 11, 13, 16, 18, 25, 27, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by C. Nie, et al. ("An integrated flex-microfluidic-Si chip device toward sweat sensing application", Sensor and Actuator B: Chemical, 227: p. 427-437, May 2016; hereinafter, "Nie") in view of a US Patent Application Publication to Berney, et al. (US 2017/0199148 A 1; hereinafter, "Berney"), and in view of M.A.G. Zevenbergen, et al. ("Solid state pH and chloride sensor with microfluidic reference electrode", In 2016 IEEE International Electron Device Meeting (IEMD), p. IEDM16-627- IEDM16-630, Dec 2016; hereinafter, "Zevenbergen").

Regarding claims 1, 27 and 2, Nie discloses a proof-of-principle of an integrated silicon-based electrochemical pH sensor chip (6.1. Conclusions, p. 434; which reads upon the claimed, “[a]n integrated ion-sensitive probe apparatus for sensing a concentration of a material”).  Nie teaches a Si-based electrochemical sensor chip (last ¶, 1. Introduction, p. 828; which reads upon the limitation, “a substrate”).  Further, Nie teaches a circular iridium oxide electrode (2nd ¶, 2. The design, p. 428), which is a pH-sensitive material (1st ¶, 3. Fabrication steps, p. 428-429; Figure 7; which reads upon “a first electrode integrated with the substrate and configured to contact a solution and to provide a first electrical voltage as a function of a concentration of an ion within the solution”). Additionally, Nie teaches a microfluidic channel having an inlet cavity and outlet cavity, as well as a sensing cavity, within a composite layer of the disclosed sensor chip (4th ¶, 2. The design, p. 428; which reads upon the claimed, “a cavity configured to expose the solution to the first electrode”).
Nie does not explicitly teach a temperature device configured to detect a temperature of the solution.
However, Berney discloses an apparatus and method for a solid-state ion-sensitive electrode, wherein is taught a co-located temperature sensor ([0013]; which reads upon “a temperature device configured to monitor or adjust a temperature of the solution, or both”).
At the time of the filing the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the taught temperature sensor disclosed by Berney into the sensor taught by Nie because this would provide an adjunct test that can assist in accurately reporting of the ion sensitive sensor (Berney, [0013]).
Nie further teaches a quasi-reference electrode (2nd ¶, The design, p. 428).
Nie does not teach a reference in a container having reference material and an interface with the target material.
However, Zevenbergen discloses a microfluidic reference electrode for ion sensors on a silicon substrate (II. Sensor Concept), wherein an AgCl electrode serving as a reference electrode, which is placed in an internal electrolyte (i.e., a reference material) within a sealed chamber that is in connection with the chamber of ion-sensing electrodes through a microfluidic channel and includes a closing cap (Figure 1; which reads on the limitations, “a reference electrode structure comprising: a second electrode; a container configured to hold a reference material in contact with the second electrode; and a cover configured to contain the reference material within the container”).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the reference system detailed by Zevenbergen into the apparatus described by Nie and Berney because it provides a reference that would be less influenced by the composition of the testing solution.

Regarding claim 3, Nie teaches the limitations of claims 1, 27 and 2, as outlined above.
Nie does not explicitly teach a plurality of microchannels.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).

Regarding claim 6, Nie teaches the sensor electrodes are formed on the surface of the chip (Figure 4), and wherein the microchannel runs in a perpendicular manner across the face of the sensor electrodes (Figures 1b and 5c-e).

Regarding claim 7, Nie teaches paper, which would be a type of filter, placed within the cavity (Figures 2a-d).

Regarding claim 10, Nie teaches the limitations of claims 1 and 16, as outlined above.  The taught iridium oxide electrode is utilized as a pH-sensitive electrode (i.e., is an indicating electrode; 1st ¶, 3. Fabrication steps, p. 428-429).
Nie does not explicitly teach a plurality of indicating electrodes.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).

Regarding claims 11 and 13, Nie as modified by Berney teaches the limitations of claims 1 and 10, as outlined above.  Nie further teaches a quasi-reference electrode (2nd ¶, The design, p. 428).
Neither Nie nor Berney does not teach a reference in a container having reference material and an interface with the target material.
However, Zevenbergen discloses a microfluidic reference electrode for ion sensors on a silicon substrate (II. Sensor Concept), wherein an AgCl electrode serving as a reference electrode, which is placed in an internal electrolyte (i.e., a reference material) within a sealed chamber that is in connection with the chamber of ion-sensing electrodes through a microfluidic channel (inset of Figure 1).

Regarding claim 35, Nie teaches a silicon sensor chip (Abstract).

Regarding claims 16, 29 and 25, Nie discloses a proof-of-principle of an integrated silicon-based electrochemical pH sensor chip (6.1. Conclusions, p. 434; which reads upon the claimed, “[a] method of operating a sensor apparatus”).  Nie teaches a Si-based electrochemical sensor chip (last ¶, 1. Introduction, p. 828), comprising a circular iridium oxide electrode (2nd ¶, 2. The design, p. 428), which is a pH-sensitive material (1st ¶, 3. Fabrication steps, p. 428-429; Figure 7) and a microfluidic channel having an inlet cavity and outlet cavity, as well as a sensing cavity, within a composite layer of the disclosed sensor chip (4th ¶, 2. The design, p. 428), to which sweat samples are applied (3rd ¶, 5.1. Reference measurements of the electrochemical sensing chip, p. 431; which read upon “exposing material to an ion-sensitive electrode via a cavity of a substrate, the substrate including the ion-sensitive electrode”).  Nie additionally teaches said sensor chip is connected to a millivolt meter via a standard ZiF connector for monitoring the output over time (1st ¶, 4. Experimental platform, p. 430; which reads on “receiving sense information from the ion-sensitive electrode at active electronics integrated with the substrate”).  Nie teaches pH determinations of samples (Figure 8; which reads on “providing an indication of an ion concentration of the material using the active electronics”).
Nie does not explicitly teach a temperature device configured to detect a temperature of the solution.
However, Berney discloses an apparatus and method for a solid-state ion-sensitive electrode, wherein is taught a co-located temperature sensor ([0013]; which reads upon “detecting a temperature of the material using a temperature device”).
At the time of the filing the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the taught temperature sensor disclosed by Berney into the sensor taught by Nie because this would provide an adjunct test that can assist in accurately reporting of the ion sensitive sensor (Berney, [0013]).
Nie further teaches a quasi-reference electrode (2nd ¶, The design, p. 428).
Nie does not teach a reference in a container having reference material and an interface with the target material.
However, Zevenbergen discloses a microfluidic reference electrode for ion sensors on a silicon substrate (II. Sensor Concept), wherein an AgCl electrode serving as a reference electrode, which is placed in an internal electrolyte (i.e., a reference material) within a sealed chamber that is in connection with the chamber of ion-sensing electrodes through a microfluidic channel and includes a closing cap (Figure 1; which reads on the limitations, “a reference electrode structure comprising: a second electrode; a container configured to hold a reference material in contact with the second electrode; and a cover configured to contain the reference material within the container”).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the reference system detailed by Zevenbergen into the apparatus described by Nie and Berney because it provides a reference that would be less influenced by the composition of the testing solution.

Regarding claim 18, Nie teaches the limitations of claims 1 and 16, as outlined above.  The taught iridium oxide electrode is utilized as a pH-sensitive electrode (i.e., is an indicating electrode; 1st ¶, 3. Fabrication steps, p. 428-429).
Nie does not explicitly teach a plurality of indicating electrodes.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).

Allowable Subject Matter
Claims 30, 33, and 34 are allowed.

Claims 15, 17, 20, 22, 24, 28 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the rejection based on 35 USC 112 are successfully addressed.

The following is a statement of reasons for the indication of allowable subject matter: The Nie reference is the closest prior art to the indicated claims. However, Nie does not teach or suggest a shield comprising an opening configured to rotate over the first electrode, as recited in instant independent claim 30. Nie does not teach or suggest a cover providing electrical interference between a reference material and the solution, as required by claim 15.  Nie does not teach or suggest a membrane or shield to the sensor chip, unlike required by claims 17, or 22 (which claim 24 depends from). Also, Nie does not calibrate the sensor chip via adjusting calibration resistance, as required by instant claim 20. Further, Nie does not teach a shield trace to protect the first passive electrode from interference, as required by claim 28. Additionally, Nie does not teach a cover including a semi-permeable membrane, as required by new claim 36.

Response to Arguments
Applicant's arguments filed 2 September 2022, have been fully considered but they are not persuasive. Applicant has asserted instant independent claims 1 and 16 are now allowable as amended, stating “that Nie, whether alone or combination with Berney, does not teach or disclose at least the aforementioned features”.  However, the current rejections to instant claims 1 and 16 are based on a combination of the Nie, Berney and Zevenbergen reference.  Applicant has not argued against the teachings of Zevenbergen, nor the combination of the entirety of the cited references.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
7 September 2022